Name: COMMISSION REGULATION (EC) No 1883/97 of 26 September 1997 opening an invitation to tender for the refund or the tax for the export of common wheat to Ceuta, Melilla and certain ACP States
 Type: Regulation
 Subject Matter: economic geography; NA;  taxation;  trade policy;  plant product
 Date Published: nan

 27. 9 . 97 I EN I Official Journal of the European Communities L 265/69 COMMISSION REGULATION (EC) No 1883/97 of 26 September 1997 opening an invitation to tender for the refund or the tax for the export of common wheat to Ceuta, Melilla and certain ACP States 3719/88 as last amended by Regulation (EC) No 1404/97 (6), provision should be made for the release for consumption in Ceuta, Melilla or the ACP State(s) laid down in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1 . Tenders shall be invited for the export refund and/or export tax concerning common wheat, as provided for in Article 4 of Regulation (EC) No 1501 /95 . 2 . The common wheat must be exported to Ceuta, Melilla, to an ACP State or to several States within one of the groups of ACP States listed in Annex I. 3 . The invitation shall remain open until 18 December 1997 . During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 1259/97 (4), and in particular Article 4 thereof, Whereas, with a view to supplying the markets of the ACP countries, favoured partners of the Community, and the markets of Ceuta and Melilla, significant quantities of common wheat are required; whereas these markets are usually supplied on the basis of regular contracts to ensure stable prices for Ceuta, Melilla and the ACP coun ­ tries over a certain period; whereas it is therefore neces ­ sary to issue a specific invitation to tender to ensure that users in Ceuta, Melilla and certain ACP States have access to common wheat under conditions appropriate to the highly competitive situation on the world market; Whereas the detailed procedural rules governing invita ­ tions to tender are as regards the fixing of the export refund, or export tax in Regulation (EC) No 1501 /95; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of ECU 12 per tonne when they submit their tenders; Whereas, in order to ensure the smooth operation of the export tendering procedure it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities; Whereas provision should be made for a security lodg ­ ment scheme which ensures that the aims are met while avoiding excessive costs for the operators; Whereas, in addition to the conditions laid down in Article 30 of Commission Regulation (EEC) No Article 2 A tender shall be valid only if it relates to an amount of not less than 500 tonnes for Ceuta and Melilla, or not less than 1 000 tonnes for the ACP States listed in Annex I. Article 3 The security referred to in Article 5 (3a) of Regulation (EC) No 1501 /95 shall be ECU 12 per tonne . Article 4 1 . Tenders shall only be admissible if :  the tenderer provides written proof from an official body in Ceuta, Melilla or in the ACP country of destination or a company having its overseas subsi ­ diary in Ceuta, Melilla or the said country, that he has concluded for the quantity in question a commercial supply contract for common wheat for export to Ceuta, Melilla, to an ACP State or to several States (') OJ L 181 , 1 . 7. 1992, p . 21 . (2) OJ L 126, 24 . 5 . 1996, p. 37 . (3) OJ L 147, 30 . 6 . 1995, p . 7 . 4 OJ L 174, 2 . 7. 1997, p . 10 . (5) OJ L 331 , 2 . 12. 1988 , p . 1 . (j OJ L 194, 23 . 7 . 1997, p . 5 . L 265/70 I EN I Official Journal of the European Communities 27. 9 . 97 within one of the groups of ACP states listed in Annex I. That contract may cover only those deliveries to be made during the period October 1997 to February 1998 for quantities traditionally supplied; such proof shall be lodged with the competent authorities at least two working days before the date of the partial invitation to tender against which the tender is to be submitted,  they are accompanied by an application for an export licence for the destination in question . The proof provided for in the first indent shall also indicate the quality provided for in the contract, the time limit for delivery and the price terms . The Member State shall send the Commission a copy of the said proof forthwith , for information . 2. Tenders may not exceed the quantity laid down in the commercial contract submitted . The tenderers may not submit simultaneously several bids on the basis of the same contract . When transmitting the tenders submitted, the Member States shall inform the Commission of the above, mentioning if necessary the names of the tenderers involved . Article 5 1 . The licence obliges the operator to export to Ceuta, Melilla or the ACP State or States for which the licence application was submitted. However, for ACP States and up to a limit of 30 % of the quantity for which the licence was issued, the operator may effect his contract at another destination on condition that it belongs to the same group of countries listed in Annex I. 2. The export licences shall be issued as soon as the successful tenderers have been selected . 3 . Article 9 of Regulation (EEC) No 3719/88 notwith ­ standing, the rights deriving from the licence referred to in this Article shall not be transferable . Article 6 The obligation to export and import into Ceuta, Melilla or one of the countries of destination listed in Annex I shall be covered by a security amounting to ECU 20 per tonne, lodged upon issue of the export licence . The amount of ECU 20 per tonne must be released within 15 working days of the date on which the successful tenderer supplies proof of entry for consump ­ tion into Ceuta, Melilla or the ACP State or States referred to in Article 1 (2). This proof shall be supplied in accordance with Articles 18 and 47 of Commission Regu ­ lation (EEC) No 3665/87 ('). Article 7 1 . Notwithstanding Article 21 ( 1 ) of Regulation (EEC) No 3719/88 , export licences issued under Article 8 ( 1 ) of Regulation (EC) No 1501 /95 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Subject to the provisions of Article 1 of Commission Regulation (EC) No 1521 /94 (2) export licences issued in connection with the invitations to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue . Article 8 1 . The Commission shall decide, pursuant to the procedures laid down in Article 23 of Regulation (EEC) No 1766/92 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to fix a minimum export tax, taking into account in particular the criteria laid down in Article 1 of Regula ­ tion (EC) No 1501 /95, or  to make no award . 2 . Where a maximum export refund is fixed, the contract shall be awarded to the tenderer or tenderers whose bids are equal to or lower than the maximum refund, as well as to the tenderer or tenderers whose bid relates to an export tax. 3 . Where a minimum export tax is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of tax equal to or more than such minimum export tax. Article 9 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex II, to the telex or fax numbers in Annex III . If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 10 The time limits fixed for the submission of tenders shall correspond to Belgian time . Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (' OJ L 351 , 14. 12 . 1987, p . 1 . 0 OJ L 162, 30 . 6. 1994, p . 47. 27. 9 . 97 I EN I Official Journal of the European Communities L 265/71 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1997 . For the Commission Franz FISCHLER Member of the Commission ANNEX I Groups of ACP States signatories to the Lome Convention Group I Group II Group III Mauritania Chad Seychelles Mali Central African Republic Comoros Niger Benin Madagascar Senegal Cameroon Mauritius Burkina Faso Equatorial Guinea Angola Gambia SÃ £o TomÃ © and Principe Zambia Guinea-Bissau Gabon Malawi Guinea Congo Mozambique Cape Verde Democratic Republic of Congo Namibia Sierra Leone Rwanda Botswana Liberia Burundi Zimbabwe CÃ ´te d'Ivoire Lesotho Ghana Swaziland Togo Djibouti Ethiopia \ I Eritrea Official Journal of the European Communities 27 . 9 . 97L 265/72 | EN I ANNEX II Weekly tender for the refund or the tax for the export of common wheat to Ceuta, Melilla and certain ACP-States (Regulation (EC) No 1883/97) Closing date for the submission of tenders (date/time) 1 2 3 Number of tenderer Quantity in tonnes A B Amount of export tax in ECU per tonne Amount of export refund in ECU per tonne 1 2 3 etc. ANNEX III The only numbers to use to call Brussels (DG VI-C-1 ) are :  telex:  22037 AGREC B,  22070 AGREC B (Greek characters);  fax:  295 25 15,  296 49 56.